Citation Nr: 1444649	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-11 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center at the Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational reimbursement for courses taken from May 6, 2006 to September 6, 2006, under Chapter 30, Title 38, United States Code, for benefits under the Montgomery GI Bill Educational Assistance Program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel




INTRODUCTION

The Appellant has served on active duty from May 2005 to the present.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 determination by the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Atlanta, Georgia.

In his April 2009 substantive appeal, the Appellant requested a Board hearing in connection with the issue on appeal.  A May 2012 written statement indicates the Appellant wished to withdraw his request for a hearing.  Accordingly, the Board considers the Appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2013).


FINDINGS OF FACT

1. The RO received the Appellant's claim for educational reimbursement for courses taken from May 6, 2006 to September 6, 2006, on November 15, 2007.

2. The earliest date that the award of educational reimbursement under Chapter 30 could commence is November 15, 2006.

CONCLUSION OF LAW

The criteria for entitlement to educational reimbursement for courses taken from May 6, 2006 to September 6, 2006, under 38 U.S.C.A. Chapter 30 have not been met.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7131 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the law regarding VA's duties to notify and assist have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive.  38 U.S.C.A. § 5103A (West 2002); Manning v. Principi, 16 Vet. App. 534 (2002).  Additionally, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.  In this respect, the Board previously remanded this issue in July 2012 for additional development and now acknowledges that the RO has not fully completed certain directives therein.  However, as undisputed facts render the Appellant ineligible for the claimed benefit, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, and therefore, any deficiencies of notice or assistance are rendered moot.  

The Appellant requests educational reimbursement under Chapter 30 for courses taken from May 6, 2006 to September 6, 2006.  He acknowledges that he did not file his initial claim until November 2007.  However, he asserts that he was going to file a claim in May 2006 when he was told that he was ineligible for VA benefits.  The Appellant states that he petitioned his eligibility in May 2006 by writing a letter to the Board of Corrections for Naval Records and received notification in May 2007 that he had been incorrectly categorized as ineligible for VA benefits.  Thereafter, he was instructed to pay a $1,200 buy-in.  In June 2007, the Appellant requested to pay the entire amount in one payment but was told that he could only pay a maximum of $100 per month for twelve months.  Deployed in July 2007, the Appellant continued to petition to pay the entire buy-in amount and was informed in October 2007 that he would be allowed to pay the $1,200 in one lump sum payment.  According to the Appellant, when he received confirmation that his administrative records showed the $1,200 had been paid, he then submitted the claim for VA educational reimbursement in November 2007.

The provisions of 38 U.S.C.A. § 3014 provide for assistance with the costs of education for veterans who pursue an approved program of education.  Under 38 C.F.R. § 21.7131(a), when an eligible veteran enters or reenters into training, the commencing date of his or her award of educational assistance will be determined as follows: (i) If the award is the first program of educational assistance for the program of education the veteran or service member is pursuing, the commencing date of the award is the latest of: (A) The date the educational institution certifies under paragraph (b) or (c) of this section; (B) One year before the date of claim as determined by § 21.029(b); (C) The effective date of the approval of the course; (D) One year before the date VA receives approval notice for the course.  The date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with the VA.  38 C.F.R. § 21.029 (2013).

First, the Board notes that the Appellant commenced his program before filing for educational benefits, thereby abrogating subsections (A), (C), and (D) of 38 C.F.R. § 21.7131(a)(1).  

In addition, there is no record of receipt of an application for educational benefits prior to November 15, 2007, and the Appellant does not contend otherwise.  Thus, the earliest date that the award of Chapter 30 benefits could commence under 38 C.F.R. § 21.7131(a)(1) is November 15, 2006, one year prior to the RO's receipt of the Appellant's application.  Here, there is no statutory or regulatory provision for any exceptions to the filing requirements, and therefore, the Appellant is not eligible to receive VA educational assistance for any courses taken prior to this date.

In denying this claim, the Board acknowledges the unfortunate circumstances of the Appellant's case and is grateful for his service.  However, there is no basis in law or fact whereby the Appellant may be granted educational reimbursement for courses taken more than one year prior to the filing of his claim.  The law, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board finds entitlement to educational reimbursement for courses taken from May 6, 2006 to September 6, 2006 under Chapter 30 must be denied.  

The Board notes that the Appellant's arguments essentially constitute a theory of entitlement to equitable relief.  Unfortunately, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Secretary of VA, however, has discretionary equitable power to provide relief, and the Appellant is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant the claim on an equitable basis.  See 38 U.S.C.A. 
§ 503; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-306 (1992).  


ORDER

Entitlement to educational reimbursement for courses taken from May 6, 2006 to September 6, 2006, under Chapter 30, Title 38, United States Code, for benefits under the Montgomery GI Bill Educational Assistance Program is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


